Citation Nr: 1421425	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  03-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney At Law


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel







INTRODUCTION

The Veteran served on active duty from April 16, 1943 to July 3, 1943.

The Veteran's original claim for service connection for an acquired psychiatric disorder was denied by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in November 1943, which was confirmed by the Board of Veterans' Appeals (Board) in December 1944.  The Veteran subsequently attempted to reopen his claim for service connection for an acquired psychiatric disorder in June 2002, which was denied by the RO in November 2002.  He timely appealed.

In November 2005, the Board denied reopening of the claim.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  The November 2005 Board denial was vacated and remanded by Court Order in August 2009 based on an August 2009 Joint Motion for Remand (Joint Motion).  The Veteran's claim was once again denied by the Board in May 2011.  The Veteran appealed this denial to the Court.  Pursuant to an August 2012 Memorandum Decision, the Court vacated and remanded the Board's decision. 

Most recently, in a June 2013 Board decision and remand, the Board reopened the Veteran's claim and remanded to obtain outstanding treatment records and afford the Veteran a VA examination.  A supplemental statement of the case was issued in March 2014 and the case is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  An acquired psychiatric disorder was not identified or noted at the time of the Veteran's entrance into service in April 1943.

2.  There is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted his active service.

3.  There is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder was not aggravated during active service beyond its natural progression.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a March 2004 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The Board acknowledges that the Veteran was not provided with specific Dingess requirements, with respect to his claim, nevertheless as his claim is being denied information regarding a disability rating and effective date is not pertinent. 

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the March 2004 notice, the matter was readjudicated in a June 2004 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs) and VA and private outpatient treatment and examination records.  The Veteran and his family have presented written arguments in various documents submitted to VA in support of the above-cited claim.  

Next, the Veteran was afforded an examination for his acquired psychiatric disorder in August 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinions obtained are sufficient upon which to render a decision in this appeal.  A VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided a detailed rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was Remanded, in pertinent part, to obtain outstanding treatment records and afford the Veteran a VA examination and opinions.  All those actions were accomplished, and that there has been substantial compliance with the June 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

The Veteran seeks service connection for an acquired psychiatric disorder.  The Veteran's January 1943 enlistment examination report reflects a normal mental examination.  Because the Veteran's mental system was evaluated as normal at service entrance in April 1943, the presumption of sound condition at service entrance attaches to his mental status.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's mental disorder clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's mental disorder, has been rebutted.

As to the 'preexistence prong,' the record includes an August 2013 VA examiner's conclusion that, following a review of the Veteran's medical history, to include review of the Veteran's claims folder, there was clear and unmistakable documentation of a preexisting acquired psychiatric disorder prior to service.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).

The August 2013 VA examiner explained that the Veteran himself clearly and credibly reported at the examination a long history of emotional difficulties, including nervousness, which began in childhood.  The VA examiner noted that the Veteran was able to clearly and credibly lay out a number of trauma experiences and highly stressful family circumstances during those years that served as contributing factors to his nervous condition.  The VA examiner additionally considered in-service treatment notes which noted that the Veteran had experienced tremulous and tense to an incapacitating degree such that he had to quit second year high school and leave a long series of jobs.  The in-service treating practitioner had noted that the Veteran was treated for six months at home because of a nervous condition and in the Army there had been no change, but the Veteran had been handicapped by severe trembling of his body and the inability to talk to people or to concentrate on anything.  

The VA examiner reflected that the in-service treatment records noted the Veteran had been treated continuously by a doctor and the Veteran had to leave work at a furniture plant and stay with his mother for six months not long before his military induction.  The VA examiner also considered a letter written by the Veteran's wife in direct response to the Veteran's military doctors' written inquiry to her about any past conditions, stating that the Veteran had a long history of nervous difficulties prior to his military induction.  She noted at that time that he had had to leave high school as a result of this condition.  The VA examiner additionally noted the Veteran and his wife's statements in later years that the Veteran was in perfect health prior to his entering the military are not supported by the available medical evidence, by the initial letters sent to his doctors by his mother and wife, or by his own report today.  The VA examiner concluded that there was clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted the Veteran's entrance into military service.

The August 2013 VA examiner's opinion is considered to be highly probative as it is shown to have been based on a review of the Veteran's claims file, and is accompanied by a sufficient explanation.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). There is no competent, contrary opinion of record.  Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's acquired psychiatric disorder existed prior to his period of active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).

With regard to the 'aggravation prong', the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder was not aggravated during military service beyond its natural progression.  When he was evaluated at enlistment, his mental examination was normal.  The Board has considered that the Veteran was hospitalized in May 1943 and ultimately diagnosed with psychoneurosis and severe anxiety, prior to being discharged from service.  

Significantly, an August 2013 VA examiner provided the one competent opinion that addresses the aggravation question of the Veteran's claim.  The August 2013 VA examiner determined that there is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder was not aggravated during or by the Veteran's military service beyond its natural progression.  The VA examiner noted that soon after the Veteran's hospitalization in service the Veteran's wife had stated that the Veteran had a long history of nervous difficulties prior to his military induction.  He noted that the Veteran's mother had also written a letter to the Veteran's military doctors, dated 5/26/43 in which she stated that the Veteran was subject to nervous spells before entering the Army.  

The VA examiner stated that despite the Veteran and his wife's reports that his nervous condition was in remission just prior to his military induction, in-service records clearly document that this was not the case.  He noted that the Veteran himself, at the time of the August 2013 examination, adamantly denied that there were any precipitants to the onset of his symptoms in service.  The VA examiner stated that despite the Veteran's report of chronic psychiatric difficulties after his military discharge, the available evidence strongly suggests that the Veteran functioned fairly well without mental health treatment for many years, both in his marriage and in his job.  The Veteran self-reported that he did not seek outpatient mental health treatment until the early 1960s when he began experiencing increasing symptoms of anxiety during a time in which he was having an extramarital affair.  The August 2013 VA examiner indicated there was no evidence of treatment again until 2007 when the Veteran's primary care providers started prescribing alprazolam for anxiety symptoms and the Veteran began experiencing increased difficulties with anxiety and sleep in the context of his wife's health problems and his assumption of caregiving responsibilities for her.  

The August 2013 VA examiner concluded that the available medical evidence clearly shows that the Veteran has had an anxiety disorder since childhood that has had a waxing and waning course.  The Board interprets this statement as a finding that the Veteran's preexisting psychiatric disorder has been prone to periods of exacerbation (increased symptoms) followed by periods of quiescence.  His preexisting psychiatric disorder did undergo an increase in symptomatology during his active service but returned to a more quiescent state after service discharge.  It then remained asymptomatic (no documentation of treatment) until the Veteran experienced another stressful event 20 years later.  

The August 2013 VA examiner's opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims file and is consistent with the evidence of record, namely the Veteran's pre-service and service treatment records, and it is accompanied by a sufficient explanation.  Prejean; Nieves-Rodriguez.  There is no competent, contrary opinion of record.

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's acquired psychiatric disorder was not aggravated by his period of active duty service.  Wagner; Horn.  There is no basis to allow the Veteran's claim for service connection for his preexisting acquired psychiatric disorder.

Consideration has been given to the Appellant's assertion that his acquired psychiatric disorder was either aggravated by his active service or had its onset therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an acquired psychiatric disorder, such as an anxiety disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  An acquired psychiatric disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a VA medical opinion was needed to address the root cause of this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report his anxiety symptoms, there is no indication that the Appellant is competent to provide an opinion that the reported in-service psychiatric symptoms represented an aggravation of his acquired psychiatric disorder (as opposed to the natural waxing and waning of the condition), or to link his current diagnosis of an anxiety disorder to his short period of military service.  The Appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation for the above-cited psychiatric disability.  Nothing in the record demonstrates that the Appellant received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As there is no competent medical evidence of record to support the claim for service connection for an acquired psychiatric disorder the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


